Exhibit 10.3

SECOND AMENDED AND RESTATED PROMISSORY NOTE

December 15, 2016

Culver City, California

WHEREAS, NantHealth, Inc. (formerly Nant Health, LLC), a Delaware corporation,
with offices at 9920 Jefferson Boulevard, Culver City, California 90232 (the
“Company”), entered into a demand promissory note dated January 4, 2016 (the
“Original Note”) in favor of Nant Capital, LLC, with offices at 9922 Jefferson
Boulevard, Culver City, California 90232 (“Holder”);

WHEREAS, the Company and Holder amended and restated the Original Note on May 9,
2016 (the “First Restated Note”).

WHEREAS, the Company and Holder wish to amend and restate the First Restated
Note with the terms of this Second Amended and Restated Promissory Note (this
“Note”).

NOW, THEREFORE, for good and valuable consideration, the Company and Holder do
hereby (a) amend, restate and replace the First Restated Note in its entirety
and (b) otherwise agree as follows:

1. Principal and Interest. For value received, the Company promises to pay to
the order of Holder, or to the order of Holder’s registered assigns, the
principal amount of each advance (each, an “Advance” and, collectively, the
“Advances”) made by Holder to the Company pursuant to this Note, in immediately
available funds, at the times and in the manner set forth herein.

(a) Advances. The principal amount of each Advance made by Holder to the Company
hereunder, the date on which each such Advance is made, the amount of any
prepayment or partial prepayment of any such Advance, and the outstanding
principal amount of each such Advance, shall be specified in Schedule A attached
hereto. Holder shall be entitled to update Schedule A hereto from time to time
to reflect updated information relating to the Advances made by Holder to the
Company hereunder and any prepayments or partial prepayments of the outstanding
principal amounts of any such Advances. The information reflected in any such
updated version of Schedule A delivered by Holder to the Company shall, in the
absence of manifest error, constitute prima facie evidence of the accuracy of
the information recorded, provided, however, that the failure of Holder to
update the information specified in Schedule A in connection with the making by
Holder to the Company of any Advance or the payment or partial prepayment by the
Company of any such Advance shall not affect the obligations of the Company
hereunder to repay the principal amount of any such Advance (and any interest
unpaid having accrued thereon) in accordance with the terms of this Note.

(b) Interest. The outstanding principal amount of each Advance made by Holder to
the Company pursuant to this Note shall bear interest from and including the
date such Advance is made to but excluding the date such Advance is paid in full
at a per annum rate equal to five percent (5%), compounded annually and computed
on the basis of the actual number of days elapsed and a year of 365 or 366 days,
as the case may be. All amounts of principal of and, to the extent permitted by
law, interest due and payable with respect to any Advance not paid when due,
whether upon demand of Holder or upon the acceleration thereof pursuant to
Section 2 hereof, shall bear interest (“Default interest”) from the date due
until the date paid in full at an overdue rate per annum equal to seven
percent (7%). Such Default Interest shall be payable on demand and such and such
increased rate of interest shall continue until such delinquent amount(s), with
interest thereon at such increased rate, shall have been paid in full.
Acceptance of any delinquent payments by Holder shall not waive or affect any
prior demand or default.

(c) Maturity Date. The unpaid principal of each Advance, and any accrued and
unpaid interest thereon, shall be due and payable on June 15, 2022 (the
“Maturity Date”). Subject to Section 3, the Company may prepay the outstanding
amount of any Advance (together with accrued and unpaid

 

1



--------------------------------------------------------------------------------

interest thereon) at any time, either in whole or in part, without premium or
penalty and without the prior consent of Holder. Notwithstanding anything herein
to the contrary, for each and every repayment made hereunder by the Company,
Holder shall have the option (but not the obligation) to require that the
Company repay any such amount in cash, in Series A-2 Units of NantOmics, LLC
(with each Series A-2 Unit valued at $1.484) or in shares of common stock of the
Company issued pursuant to a valid exemption from registration under the
Securities Act of 1933, as amended (with each share valued at $18.61255), or any
combination of the foregoing, in each case at the sole discretion of Holder and,
in the case of Series A-2 Units of NantOmics, LLC, solely to the extent the
Company then holds Series A-2 Units of NantOmics, LLC.

2. Events of Default. The entire aggregate principal amount of the Advances made
by Holder pursuant to this Note, together with all accrued and unpaid interest
thereon, is subject to prepayment in whole or in part upon the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors (each, an “Event of Default”). Upon the occurrence of any Event of
Default, all amounts outstanding hereunder in respect of the principal amount of
any Advance and all unpaid interest having accrued thereon, shall be immediately
due and payable without notice to or demand on the Company. For the avoidance of
doubt, any payment obligation of the Company pursuant to this Section 2 is
subject to Section 3.

3. Subordination.

(a) Agreement of Subordination. The Company and the Holder each covenant and
agree that the Note shall be issued subject to the provisions of this Section 3;
and each holder of the Note, whether upon original issue or upon transfer,
assignment or exchange thereof, accepts and agrees to be bound by such
provisions. The payment of the principal of, premium, if any, and interest on
the Note shall, to the extent and in the manner hereinafter set forth, be
subordinated and subject in right of payment to the prior payment in full of all
Senior Debt (as defined below), whether outstanding at the date of this Note or
thereafter incurred. For purposes of the Note, “Senior Debt” shall mean the
principal of, premium, if any, interest (including all interest accruing
subsequent to the commencement of any bankruptcy or similar proceeding, whether
or not a claim for post-petition interest is allowable as a claim in any such
proceeding), and all fees, costs, expenses and other amounts accrued or due on
or in connection with the Company’s Convertible Senior Notes due 2021 issued
pursuant to the Indenture, dated on or about December 21, 2016, between the
Company and U.S. Bank National Association, whether outstanding on the date of
this Note or thereafter created, incurred, assumed, guaranteed or in effect
guaranteed by the Company (including all deferrals, renewals, extensions or
refundings of, or amendments, modifications or supplements to, the foregoing).

(b) Payments to Holders.

(i) No payment shall be made with respect to the principal of, or premium, if
any, or interest on the Note if a default in the payment of principal, premium,
if any, interest or other obligations due on any Senior Debt occurs and is
continuing (or, in the case of Senior Debt for which there is a period of grace,
in the event of such a default that continues beyond the period of grace, if
any, specified in the instrument evidencing such Senior Debt) (including a
default set forth in Sections 6.01(a) and 60.1(b) of the indenture pursuant to
which the Senior Debt was issued) (a “Payment Default”), unless and until such
default shall have been cured or waived or shall have ceased to exist or the
obligations in respect of the Senior Debt are paid in full in cash or other
payment satisfactory to the holders of Senior Debt.

(ii) The Company may and shall resume payments on and distributions in respect
of the Note upon the earlier of the date upon which the Payment Default is cured
or waived or ceases to exist, or unless this Section 3 otherwise prohibits the
payment or distribution at such time.

 

2



--------------------------------------------------------------------------------

(iii) Upon any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to creditors upon any
dissolution or winding-up or liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency, reorganization,
liquidation, receivership or other proceedings, or upon an assignment for the
benefit of creditors or any marshalling of the assets and liabilities of the
Company, or otherwise, all amounts due or to become due upon all Senior Debt
shall first be paid in full in cash or other payment satisfactory to the holders
of such Senior Debt, or payment thereof in accordance with its terms provided
for in cash or other payment satisfactory to the holders of such Senior Debt,
before any payment is made on account of the principal of, interest or premium,
if any, on the Note; and upon any such dissolution, winding-up, liquidation,
reorganization, assignment for the benefit of creditors or marshalling of assets
and liabilities of the Company or bankruptcy, insolvency, receivership or other
proceeding, any payment by the Company, or distribution of assets of the Company
of any kind or character, whether in cash, property or securities, to which the
Holder would be entitled, except for the provision of this Section 3, shall
(except as aforesaid) be paid by the Company or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other person making such payment or
distribution, or by the Holder if received by them or it, directly to the
holders of Senior Debt (pro rata to such holders on the basis of the respective
amounts of Senior Debt held by such holders, or as otherwise required by law or
a court order), or to the trustee or trustees under the indenture pursuant to
which the Senior Debt was issued, as their respective interests may appear, to
the extent necessary to pay all Senior Debt in full, in cash or other payment
satisfactory to the holders of such Senior Debt, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Debt, before
any payment or distribution or provision therefor is made to the Holder.

(iv) For purposes of this Section 3, the words, “cash, property or securities”
shall not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Section 3 with respect to
the Note to the payment of all Senior Debt which may at the time be outstanding;
provided that (i) the Senior Debt is assumed by the new corporation, if any,
resulting from any reorganization or readjustment, and (ii) the rights of the
holders of Senior Debt are not, without the consent of such holders, altered by
such reorganization or readjustment. The consolidation of the Company with, or
the merger of the Company into, another corporation or the liquidation or
dissolution of the Company following the conveyance or transfer of its property
as an entirety, or substantially as an entirety, to another corporation shall
not be deemed a dissolution, winding-up, liquidation or reorganization for the
purposes of this Section 3(b) unless such consolidation, merger, conveyance or
transfer, shall constitute an Event of Default in Section 2.

(v) In the event of the acceleration of the Note because of an Event of Default,
no payment or distribution shall be made to the Holder in respect of the
principal of, interest or premium, if any, on the Note until all Senior Debt has
been paid in full in cash or other payment satisfactory to the holders of Senior
Debt or such acceleration is rescinded by the Holder.

(vi) In the event that, notwithstanding the foregoing provisions, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities (including, without limitation, by way of setoff or
otherwise), prohibited by the foregoing, shall be received by the Holder (or any
agent, trustee or other representative thereof) before all Senior Debt is paid
in full in cash or other payment satisfactory to the holders of such Senior
Debt, or provision is made for such payment thereof in accordance with its terms
in cash or other payment satisfactory to the holders of such Senior Debt, such
payment or distribution shall be held in trust for the benefit of and shall be
paid over or delivered to the holders of Senior Debt, or to the trustee or
trustees under any indenture pursuant to which any instruments evidencing any
Senior Debt may have been issued, as their respective interests may appear, as
calculated by the Company, for application to the payment of all Senior Debt
remaining unpaid to the extent necessary to pay all Senior Debt in full in cash
or other payment satisfactory to the holders of such Senior Debt, after giving
effect to any concurrent payment or distribution to or for the holders of such
Senior Debt.

 

3



--------------------------------------------------------------------------------

(c) Subrogation of the Note.

(i) Subject to the payment in full of all Senior Debt, the rights of the Holder
shall be subrogated to the extent of the payments or distributions made to the
holders of such Senior Debt pursuant to the provisions of this Section 3
(equally and ratably with the holders of all indebtedness of the Company which
by its express terms is subordinated to other indebtedness of the Company to
substantially the same extent as the Note is subordinated and is entitled to
like rights of subrogation) to the rights of the holders of Senior Debt to
receive payments or distributions of cash, property or securities of the Company
applicable to the Senior Debt until the principal and premium, if any, on the
Note shall be paid in full; and, for the purposes of such subrogation, no
payments or distributions to the holders of Senior Debt of any cash, property or
securities to which the Holder would be entitled except for the provisions of
this Section 3, and no payment over pursuant to the provisions of this
Section 3, to or for the benefit of the holders of Senior Debt by the Holder,
shall, as between the Company, its creditors other than holders of Senior Debt,
and the Holder, be deemed to be a payment by the Company to or on account of the
Senior Debt; and no payments or distributions of cash, property or securities to
or for the benefit of the Holder pursuant to the subrogation provisions of this
Section 3, which would otherwise have been paid to the holders of Senior Debt
shall be deemed to be a payment by the Company to or for the account of the
Note. It is understood that the provisions of this Section 3 are and are
intended solely for the purposes of defining the relative rights of the Holder,
on the one hand, and the holders of Senior Debt, on the other hand.

(ii) Nothing contained in this Section 3 or elsewhere in this Note is intended
to or shall impair, as among the Company, its creditors other than the holders
of Senior Debt, and the Holder, the obligation of the Company, which is absolute
and unconditional, to pay to the Holder the principal of (and premium, if any)
and interest on the Note as and when the same shall become due and payable in
accordance with its terms, or is intended to or shall affect the relative rights
of the Holder and creditors of the Company other than the holders of Senior
Debt, nor shall anything herein or therein prevent the Holder from exercising
all remedies otherwise permitted by applicable law upon default under this Note,
subject to the rights, if any, under this Section 3 of the holders of Senior
Debt in respect of cash, property or securities of the Company received upon the
exercise of any such remedy.

(iii) Upon any payment or distribution of assets of the Company referred to in
this Section 3, the Holder shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which such bankruptcy,
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidating trustee,
agent or other person making such payment or distribution, delivered to the
Holder, for the purpose of ascertaining the persons entitled to participate in
such distribution, the holders of Senior Debt and other indebtedness of the
Company, the amount thereof or payable thereon and all other facts pertinent
thereto or to this Section 3.

(d) Until the repayment in full of all Senior Debt, neither the Maturity Date
nor this Section 3 may be amended in a manner adverse to the holders of Senior
Debt without the consent of the Company, the Holder and the trustee of the
Senior Debt (with the consent of holders of a majority in aggregate principal
amount of such outstanding Senior Debt).

4. Miscellaneous.

(a) Notice. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by

 

4



--------------------------------------------------------------------------------

registered or certified mail, postage prepaid, or by recognized overnight
courier or personal delivery at the respective addresses of the parties as set
forth herein or on the register maintained by the Company. Any party hereto may
by notice so given change its address for future notice hereunder. Notice shall
conclusively be deemed to have been given where received.

(b) No Waiver. No failure or delay by Holder to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege.

(c) Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

(d) Entire Agreement. This Note expresses the entire understanding of the
parties with respect to the transactions contemplated hereby.

(e) Default Rates; Usury. In the event any interest is paid on this Note which
is deemed to be in excess of the then legal maximum rate, then that portion of
the interest payment representing an amount in excess of the then legal maximum
rate shall be deemed a payment of principal and applied against the principal of
this Note.

(f) Waiver by the Company. The Company hereby expressly waives presentment,
protest, notice of protest, notice of default, notice of dishonor and all other
demands and notices relating to his Note of any kind or nature whatsoever.

(g) Governing Law. THIS NOTE AND ALL ACTIONS ARISING OUT OF OR IN CONNECTION
WITH THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT APPLICATION OF CONFLICTS OF LAW PRINCIPLES.

(Remainder of page intentionally left blank)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Second Amended and Restated
Promissory Note to be issued as of the date first written above.

 

NANT HEALTH, LLC By:  

/s/ Paul Holt

Name:   Paul Holt Title:   Chief Financial Officer

 

AGREED AND ACCEPTED: NANT CAPITAL, LLC By:  

/s/ Charles Kenworthy

Name:   Charles Kenworthy Title:   Manager



--------------------------------------------------------------------------------

SCHEDULE A

TO AMENDED AND RESTATED PROMISSORY NOTE

ADVANCES

 

Date of Advance

   Original Principal Amount
of Advance      Amount and Date(s) of
Prepayments of Advance    Outstanding Principal
Balance of Advance  

January 4, 2016

   $ 112,666,062       N/A    $ 112,666,062      

 

 

    

 

  

 

 

 

TOTAL

   $ 112,666,062       N/A    $ 112,666,062      

 

 

    

 

  

 

 

 

 

Schedule A